Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.Authorization for this examiner’s amendment was given in a telephone interview with Attorney Karin L. Williams on 03/22/2022 (see interview summery attached to this paper).
Claim 4, limitations “wherein the first and second prying members respectively include a first arm and a second arm pivotally engaged with the main body, wherein the first claw extends from the first arm and the second claw extends from the second arm respectively, wherein the first arm and the second arm are adjacent to each other when the first and the second claws are adjacent to each other,” in the first seven lines of the claim are deleted.

Claim 8 is cancelled.

Claim 9, “The prying tool as claimed in claim 8” is amended to -- The prying tool as claimed in claim 7--.

Claim 10, “the plurality of engaging portions of the second prying member” is amended to --each of the plurality of engaging portions of the second prying member--.

Allowable Subject Matter
Claims 12-16, 2, 4, 7, 9 and 10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: Claim 12 is allowed for disclosing “the position restrainer is adapted to be operably moved by a controller, wherein the position restrainer and the controller are connected together by a link”. These limitations with other claimed limitations in a whole, make the instant invention neither anticipated nor rendered obvious by any of the prior art in record.
The closest prior art to the claimed invention of claim 12 is Hu (US Patent No. 7,322,087).
Hu teaches (reproduced and annotated Fig. 5 below) a prying tool abstract: “bearing installing and removing tool; definition of “pry” in Merriam-Webster Dictionary: “to extract, detach”) comprising: a prying end including a first prying member (left side 44A) and a second prying member (right side 44A) pivotally engaged with a main body (main body is interpreted to comprise 46A and 43A, each of the 44A are pivotally connected to 43A of the main body by bolts 45A) of the prying tool, wherein the first and the second prying members are pivotal toward and away from each other (by movement of the bolts 45A and the prying members 44A within the elongate slots 432A), wherein the first prying member has a first claw (left side 441A) and the second prying member has a second claw (right side 441A) respectively, wherein the first and the second prying members are pivotal between a first configuration in which the first and the second claws are adjacent to each other (when bolts 45A are moved toward each other to point A) and a second configuration in which the first and the second claws are away from each other when bolts 45A are moved away from each other), wherein the first and second prying members respectively include a first arm and a second arm pivotally engaged with the main body, wherein the first claw extends from the first arm and the second claw extends from the second arm respectively (claws are fixedly connected to end of the arms), wherein the first arm and the second arm are adjacent to each other when the first and the second claws are adjacent to each other (claws are fixedly connected to end of the arms), and wherein the prying tool comprising a position restrainer (bolts 45A and 47A)  movably disposed on the main body and adapted to engage and disengage from the first and the second prying members for selectively preventing pivotal movement of the first and the second prying members with respect to the main body, wherein the position restrainer is movable between a restraining position (par. 27-28: when bolts 45A are tightened, the prying members are prevented from pivoting around 47A) and a release position (par. 27-28: when bolts 45A are loosened, the prying members pivot around 47A; when release bolts 45A are completely removed the prying members freely rotate), wherein the first and the second prying members are prevented from pivoting with respect to the main body when the position restrainer is in the restraining position (par. 27-28: when bolts 45A are fully tightened), and wherein the first and the second prying members are allowed to pivot when the position restrainer is in the release position (par. 27-28: when bolts 45A are slightly loosened; when release bolts 45A are completely removed the prying members freely rotate); the position restrainer is adapted to move in and out of a first hole of the main body, and wherein the position restrainer is moved in the first hole when in the restraining position and is moved out the first hole when in the release position (as stated above, 45A can be completely removed to allow the prying members to be released and freely rotate); but Hu does not teach the position restrainer and the controller being connected together by a link. 

    PNG
    media_image1.png
    920
    520
    media_image1.png
    Greyscale

Claims 13-16, 2, 4, 7, 9 and 10 are allowed due to dependency on allowed claim 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the 




/MAHDI H NEJAD/Primary Examiner, Art Unit 3723